DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 14, 18 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,841,151. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the reference claims.
	Claims 14, 18 and 22 are anticipated by claim 1 of the ‘151 Patent.
	
Claims 15-17, 19-21 and 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. U.S. Patent No. 10,841,151 in view of U.S. Patent Application Publication 2013/0097682 to Zeljkovic et al.
The claimed invention of Patent ‘151 do not disclose:
As concerns claims 15, 19 and 23, wherein the stored information related to the second user device includes at least one of a name, email address, telephone number and photo.
	As concerns claims 16, 20 and 24, wherein the information identifying the second user device includes at least one of a name, email address, telephone number and photo.
As concerns claims 17, 21 and 25, the claimed invention of Patent ‘151 does not disclose wherein the configuration information includes a network password.

As concerns claims 15, 19 and 23, wherein the stored information related to the second user device includes at least one of a name (0061), email address, telephone number and photo.
	As concerns claims 16, 20 and 24, wherein the information identifying the second user device includes at least one of a name (0061), email address, telephone number and photo.
As concerns claims 17, 21 and 25, the claimed invention of Patent ‘151 does not disclose wherein the configuration information includes a network password (0061).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Patent ‘151 with specific user information, as taught by Zeljkovic et al. ‘682, in order to provide relevant user profile information.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063. The examiner can normally be reached 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN B WALSH/Primary Examiner, Art Unit 2451